DETAILED ACTION
Status
This Office Action is responsive to claims filed on 6/13/2022. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to mental processes without significantly more. The claims recite “a method carried out by a computing system”. However, none of the claimed steps is integrated into a computer hardware. The claims did not include any limitations requiring computer implementation – all of the claimed steps can be performed in the human mind or by a human using a pen and paper.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11361509. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application are anticipated by claims 1-18 of U.S. Patent No. 11361509.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10950046. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of instant application are anticipated by claims 1-20 of U.S. Patent No. 10950046.
Instant Application
U.S. Patent No. 11361509
U.S. Patent No. 10950046
1. A computing system comprising: 
1. A computing system comprising: 
1. A computing system comprising: 
at least one processor; 
at least one processor; 
at least one processor;
at least one non-transitory computer-readable medium; and 
a non-transitory computer-readable medium; and 
a non-transitory computer-readable medium; and 
program instructions stored on the at least one non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the computing system is configured to: 
program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the computing system to be configured to: 
obtain gridline information for a three-dimensional drawing file; 
extract gridline information from a two-dimensional drawing file; 
extract gridline information from a two-dimensional drawing file; 


determine, for the gridline information, first coordinate information that is based on a first datum; convert the first coordinate information into second coordinate information that is based on a second datum, wherein the second coordinate information is used by a three-dimensional drawing file; 
generate a two-dimensional view of the three-dimensional drawing file, wherein the two-dimensional view includes: at least one gridline corresponding to the obtained gridline information; at least one intersection between two meshes; and initial dimensioning information involving (a) the at least one gridline and (b) at least one of the two meshes; 
generate a two-dimensional view of a three-dimensional drawing file, wherein the two-dimensional view includes (i) at least one intersection between two meshes, (ii) at least one gridline corresponding to the extracted gridline information, and (iii) dimensioning information involving (a) the at least one gridline and (b) at least one of the two meshes; 
receive a request to generate a two-dimensional view of the three-dimensional drawing file, wherein the two-dimensional view includes an intersection of two meshes within the three-dimensional drawing file; generate the two-dimensional view of the three-dimensional drawing file; and add, to the generated two-dimensional view, (i) at least one gridline corresponding to the gridline information and (ii) dimensioning information involving (a) the at least one gridline and (b) at least one of the two meshes.
receive a request to adjust a zoom level of the two-dimensional view and thereby generate an updated two-dimensional view; and based on the request, adjust the zoom level of the two-dimensional view and thereby generate the updated two-dimensional view that includes updated dimensioning information corresponding to one or more meshes displayed in the updated two-dimensional view.
receive a request to zoom in on a given portion of the two-dimensional view and thereby generate an updated two-dimensional view; and based on the request, (i) generate the updated two-dimensional view comprising the given portion and (ii) add, to the updated two-dimensional view, additional dimensioning information corresponding to one or more meshes displayed in the updated two- dimensional view.
6. The computing system of claim 1, further comprising program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor and thereby cause the computing system to be configured to: receive an input to zoom in on a given portion of the two-dimensional view; and in response to the input to zoom in on the given portion, (i) zoom in on the given portion of the two-dimensional view and (ii) add additional dimensioning information to the given portion of the two-dimensional view, wherein the additional dimensioning information corresponds to one or more meshes displayed in the given portion of the two-dimensional view.


Limitations of claims 2-20 of instant application are also taught by claims 1-18 of U.S. Patent No. 11361509 and claims 1-20 of U.S. Patent No. 10950046. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613